Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Non-Final Office Action on the merits.  Claims 1, 5-16, and 18-20 are currently pending and are addressed below.

Response to Amendment
The amendment filed 05/23/2022 has been entered. Claims 1, 5-16, and 18-20 are currently pending. The previous 35 USC 112 rejection is overcome by Applicant’s amendments and comments.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-16, and 18-20 have been considered but are moot because the arguments do not apply to the combination of references and/or rationale being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallack (US 2016/0039096).

	Regarding claims 1, 19, and 20:
Wallack discloses A robot control system comprising: 
a robot apparatus that operates autonomously in accordance with control information provided thereto, the robot apparatus receiving update information to be used to update the control information and updating the control information in accordance with the received update information (robot base and arm, 110, 115); 
a plurality of cameras that capture images of an external appearance of the robot apparatus at a predetermined position respectively from different directions (see at least Fig. 1, cameras 105); and 
a control server including a communication interface that transmits to the robot apparatus the update information generated in accordance with a three-dimensional model constructed based on the images of the external appearance of the robot apparatus and position information of each of the plurality of cameras with respect to a position at which the robot apparatus is placed (machine vision system 510, calibrating robot based on 3D model determined from plurality of cameras, see at least abstract, ¶0011-0015, ¶0094).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US2021/0216808 A1; hereinafter, “Watanabe”) in view of Dal Mutto (US 2020/0098122).
 
Regarding claim 1:
Watanabe teaches:
A robot control system (Fig. 19 & para. [0264]: --- an information processing system 300 for controlling a first pet-type robot 110) comprising:
a robot apparatus (Fig. 19 & para. [0267] --- the first pet-type robot 110) that operates autonomously in accordance with control information provided thereto (paras. [0264] and para. [0267] --- the first pet-type robot 110 is an autonomously acting robot, and the control unit 112 drives the actuator 17 in accordance with the action control signal received from the server 120; Here, an action control signal teaches control information; Note that the claim does not specify what “control information” exactly is. Thus, for the sake of examination, it is interpreted as any control information causing the robot apparatus to drive), the robot apparatus receiving update information to be used to update the control information (paras. [0078], [0267] and [272] --- an action control signal on the basis of the results of the state-change-detection processing (i.e., update information) is received from the server 120 to perform a (new) action (e.g., an utterance or shaking the tail); Here, an action control signal (after stat-change-detection) teaches update information, which update the action control signal (before state-change-detection)) and updating the control information in accordance with the received update information (Fig. 19 & paras. [0078] and para. [0267] --- the control unit 112 makes an utterance or shakes the tail in accordance with an action control signal based on the state change detection received from the server 120; Here, making an utterance or shaking the tail teaches update the control information, and an action control signal based on the state change detection teaches the update information; Note that the claim does not specify where or how the control information is updated. Thus, for the sake of examination, “update” is interpreted as any action causing to change a state); 
… camera[s] that captures image[s] of an external appearance of the robot apparatus at a predetermined position respectively … (Fig. 19 & paras. [0010], [0076] and [0268] --- the camera 216 that images the first pet-type robot 110;The state change may be the presence or absence of an accessory attached to the autonomously acting robot; The action-control-signal generation unit 7 generates, for the state-change-detection processing, an action control signal of the pet-type robot 1 so that the pet-type robot 1 is in the same position and posture as those in the reference image; Here the presence of an accessory attached to the autonomously acting robot and posture teaches images of an external appearance of the robot apparatus; and in the same position teaches capture images at a predetermined position); and
a control server (Fig. 19 & para. [0270] --- the server 120) including a communication interface (Fig. 19 & para. [0270] --- the communication unit 121) that transmits to the robot apparatus the update information generated in accordance with the image[s] captured by the … camera[s] (Fig. 19 & paras. [0268], [0271]-[272] --- the action control signal generated based on state-change-detection processing (i.e., update information) is transmitted to the first pet-type robot 110; and the action control signal based on state-change-detection processing is generated by using image information captured by the camera),
wherein the update information comprises new control information generated from position … of … camera[s] with respect to a position at which the robot apparatus is placed and image[s] captured by … camera[s] (paras. [0078], [0267] and [272] --- an action control signal on the basis of the results of the state-change-detection processing (i.e., update information and new control information) is received from the server 120 to perform a (new) action (e.g., an utterance or shaking the tail); Here, an action control signal (after stat-change-detection) teaches update information which update the action control signal (before state-change-detection); a (new) action (e.g., an utterance or shaking the tail) teaches new control information; para. [0266] --- the second pet-type robot 320 images the first pet-type robot 110, and a state change is detected by the server 120 will be described. The first pet-type robot 110 and the second pet-type robot 320 are in close positional relationship within a range in which the other party can be imaged; Here, The first robot and the second robot are in close positional relationship within a range in which the other party can be imaged teaches from position of camera with respect to a position at which the robot apparatus is placed and image).
Watanabe further teaches:
wherein the control server generates a three-dimensional image of the robot apparatus from the captured images and generates the update information based on the three-dimensional model (para. [0090]: Examples of the image information include an image, a mask image of the robot region generated on the basis of this image, an RGB image of the robot region, a depth image of the robot region, an image from which only the robot region is cut out, a 3D shape of the robot region, their feature amount information, and segmentation information of pixels that belong to the robot region).

Watanabe is silent about:
constructing a three-dimensional model based on images from a plurality of cameras.
Dal Mutto teaches a system and method of generating 3D models of an object utilizing images from a plurality of cameras, wherein the data comprises position information of each camera (see at least abstract, ¶0058-0059, ¶0069-71, ¶0093).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robot control system as taught by Watanabe with the well-known technique of generating a 3D model of an object using multiple cameras as taught by Del Mutto in order to provide additional information about the robotic device, allowing further control and commands for the device to accurately reflect the state of the device.


Regarding claim 5:
Watanabe in view of Dal Mutto teaches:
The robot control system according to claim 1.
Watanabe further teaches:
wherein the control server includes a memory (Fig. 19 & para. [0086] --- the action database (action DB) 12; para. [0084]: The storage unit 13 includes a memory device) in which the plurality of pieces of control information having different control characteristics are stored in advance (para. [0086] --- action models and various action content defining files are stored in the action database), the control server identifies a type of the robot apparatus by using the image being captured by the imaging apparatus (paras. [0075], [0127], and [0268] --- the state-change detection unit 6 (i.e., the server) detects the state change (e.g., Santa clothing is attached, an accessory is attached, a hat is attached) of the pet-type robot by using the image information captured by the camera 216; Note that the claim does not specify what “a type” means. Thus, for the sake of examination, Santa clothing is attached, an accessory is attached, a hat is attached, for example, are interpreted as a kind of type), [or by using information received from the robot apparatus,] the control server selects a piece of control information corresponding to the identified type of the robot apparatus from the plurality of pieces of control information stored in the memory (Fig. 19 & paras. [0077] and [0086] --- the action-control-signal generation unit 7 (i.e., the server) selects an action model from the action database 12 on the basis of the state change detection result of the detection by the state-change detection unit 6, to generate an action control signal of the pet-type robot 1, and the action database 12 stores action models; Here, selects an action model teaches selects a piece of control information; on the basis of the state change detection result teaches corresponding to the identified type of the robot apparatus; action models stored in the action database teaches from the plurality of pieces of control information stored in the storage unit), and the control server transmits the selected piece of control information to the robot apparatus via the communication interface (paras. [0267] and [272] --- an action control signal on the basis of the results of the state-change-detection processing (i.e., update information) is received from the server 120 to perform a new action (e.g., an utterance or shaking the tail); para. [0241]: The server 120 includes a communication unit 121 (i.e., the communication interface)).

Regarding claim 6:
Watanabe in view of Dal Mutto teaches:
The robot control system according to claim 1.
Watanabe further teaches:
wherein the control server includes a memory (Fig. 19 & para. [0086] --- the action database (action DB) 12; para. [0084]: The storage unit 13 includes a memory device) in which each of the plurality of pieces of control information corresponding to an individual robot apparatus are stored in advance (paras. [0084]-[0086] --- the storage unit 13 stores a program, action models, and various action content defining files for causing the pet-type robot 1 to execute the state-change-detection processing of the pet-type robot 1; Here, a program, action models, and various action content defining files teaches a plurality of pieces of control information, and the pet-type robot 1 teaches an individual robot apparatus; Note that it is unclear whether an individual robot apparatus indicates the robot apparatus recited in claim 1, or separate robot apparatus. In this regard, claim 1 recites only single robot apparatus. Thus, for the sake of examination, an individual robot apparatus is interpreted as indicating the robot apparatus), the control server identifies the individual robot apparatus by using an image of the individual robot apparatus captured by the camera (paras. [0075], [0127], and [0268] --- the state-change detection unit 6 (i.e., the server) detects the state change (e.g., Santa clothing is attached, an accessory is attached, a hat is attached) of the pet-type robot by using the image information captured by the camera 216; Note that the claim does not specify what “a type” means. Thus, for the sake of examination, Santa clothing is attached, an accessory is attached, a hat is attached, for example, are interpreted a kind of type; see Note above regarding an individual robot apparatus), [or by using information received from the individual robot apparatus,] the control server selects a piece of control information corresponding to the identified individual robot apparatus from the plurality of pieces of control information stored in the memory (Fig. 19 & paras. [0077] and [0086] --- the action-control-signal generation unit 7 (i.e., the server) selects an action model from the action database 12 on the basis of the state change detection result of the detection by the state-change detection unit 6, to generate an action control signal of the pet-type robot 1, and the action database 12 stores action models; Here, selects an action model teaches selects a piece of control information; on the basis of the state change detection result teaches corresponding to the identified type of the robot apparatus; action models stored in the action database teaches from the plurality of pieces of control information stored in the storage unit), and the control server transmits the selected piece of control information to the robot apparatus via the communication interface (paras. [0267] and [272] --- an action control signal on the basis of the results of the state-change-detection processing (i.e., update information) is received from the server 120 to perform a new action (e.g., an utterance or shaking the tail); para. [0241]: The server 120 includes a communication unit 121 (i.e., the communication interface)).

Regarding claim 7:
Watanabe in view of Dal Mutto teaches:
The robot control system according to claim 1.
Watanabe further teaches:
wherein the update information further comprises instruction information providing instructions to update the control information for controlling the robot apparatus (paras. [0078], [0267] and [272] --- an action control signal on the basis of the state change detection result teaches updated information; an action control signal for making an utterance or performing an action of shaking the tail teaches updating the control information and also teaches instruction information providing instructions to update control information; and for the pet-type robot 1 to express pleasure teaches for controlling the robot apparatus). 

Regarding claim 8: 
Watanabe in view of Dal Mutto teaches:
The robot control system according to claim 7.
Watanabe further teaches:
wherein the robot apparatus includes a memory (Fig. 1 & para. [0063] --- an action database (action DB) 12; para. [0084]: The storage unit 13 includes a memory device) in which the plurality of pieces of control information having different control characteristics, are stored in advance (para. [0086] --- action models and various action content defining files are stored in the action database), and the robot apparatus selects in accordance with instruction information received form the control server a piece of control information that is to be used from the plurality of pieces of control information stored in the memory (Fig. 1 & paras. [0077] and [0086] --- the action-control-signal generation unit 7 (i.e., the pet-type robot 1) selects an action model from the action database 12 to generate an action control signal of the pet-type robot 1, and the action database 12 stores action models; Here, selects an action model teaches selects a piece of control information; an action control signal of the pet-type robot 1 teaches to be used; action models stored in the action database teaches from the plurality of pieces of control information stored in the storage unit; paras. [0267] and [272] --- an action control signal on the basis of the results of the state-change-detection processing (i.e., instruction information) is received from the server 120 to perform a new action).

Regarding claim 9: 
Watanabe in view of Dal Mutto teaches:
The robot control system according to claim 1.
Watanabe further teaches:
wherein the update information further comprises image information of the robot apparatus whose image is captured by the camera (Fig. 19 & paras. [0271]- [0272]  --- an action control signal on the basis of the state change detection result by using the image information captured by the camera 216 is transmitted to the first pet-type robot 110; Here, an action control signal on the basis of the state change detection result teaches the update information. Broadly interpreted, the state change information is image information, since it is at least information about/derived from the image). 

Regarding claim 10: 
Watanabe in view of Dal Mutto teaches:
The robot control system according to claim 9.
Watanabe teaches:
wherein the robot apparatus generates in accordance with image information received from the control server new control information for controlling the robot apparatus and performs autonomous operation in accordance with the generated new control information (Fig. 1 & para. [0078] --- the pet-type robot 1 (i.e., the action-control-signal generation unit 7) generates, on the basis of the state change detection result that a hat was attached to the pet-type robot 1, an action control signal for making an utterance or performing an action of shaking the tail in order for the pet-type robot 1 to express pleasure; Here, a hat was attached teaches image information; making an utterance or shaking the tail teaches new control information).

Regarding claim 19:
Claim 19 recites a robot apparatus which corresponds to the control system of claim 1, and contains no additional limitations. Therefore claim 19 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 20:
Claim 20 recites a non-transitory computer readable medium which corresponds to the control system of claim 1, and contains no additional limitations. Therefore claim 20 is rejected by applying the same rationale used to reject claim 1 above.

Claim Rejections - 35 USC § 103

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Dal Mutto as in claim 1 above, and further in view of Xiong et al. (US11,022,983 B2; hereinafter, “Xiong”).

Regarding claim 11:
Watanabe in view of Dal Mutto teaches:
The robot control system according to claim 1.
Watanabe in view of Dal Mutto is silent about:
wherein the control information comprises information regarding external dimensions of the robot apparatus.
Xiong teaches: 
wherein the control information comprises information regarding external dimensions of the robot apparatus (claim 1 --- wherein the control parameters comprise a height of a leg of the biped robot, a length of stride of the biped robot, a gait cycle of the biped robot, and a magnitude of centroid shift of the biped robot).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe in view of Dal Mutto’s apparatus by enhancing Watanabe in view of Dal Mutto’s server to control the pet-type robot using a dimension, as taught by Xiong, in order to reflect a state-change of the dimension in controlling of the pet-type robot. 
The motivation is to avoid contact between an obstacle around the road and an accessory disposed outside the vehicle by reflecting the state-change of the dimension in controlling of the pet-type robot.

Claim Rejections - 35 USC § 103
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. and Dal Mutto, and further in view of Inoue et al. (JP2017-024095 A; hereinafter, “Inoue”).

Regarding claim 13:  
Watanabe in view of Dal Mutto teaches:
The robot control system according to claim 1.
Watanabe in view of Dal Mutto is silent about:
wherein the control information comprises an allowable upper limit on an acceleration value or an angular acceleration value.
Inoue, in the same field of endeavor, teaches:
wherein the control information is an allowable upper limit on an acceleration value or an angular acceleration value (Abstract ---  A robot control device (30) for controlling a robot (10) so that acceleration of the robot does not exceed the acceleration upper limit to avoid an excessive load). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe in view of Dal Mutto’s apparatus by enhancing Watanabe in view of Dal Mutto’s apparatus to control the pet-type robot not to exceed the acceleration upper limit, as taught by Inoue, in order to avoid an excessive load. 
The motivation is to prevent the pet-type robot from sudden movement thereby avoiding an excessive load to the pet-type robot.

Regarding claim 14:  
Watanabe in view of Dal Mutto and Inoue teaches:
The robot control system according to claim 13.
Watanabe further teaches:
wherein the robot apparatus uses the new control information received from the control server and performs, in accordance with the new control information received from the control server, an operation for preventing a carried object from falling (Fig. 19 & paras. [0268], [0271]-[272] --- the action control signal generated based on state-change-detection processing is transmitted to the first pet-type robot 110).
Watanabe in view of Dal Mutto is silent about:
… an operation for preventing a carried object from falling.
Inoue teaches:
… an operation for preventing a carried object from falling (Abstract ---  A robot control device (30) for controlling a robot (10) so that acceleration of the robot does not exceed the acceleration upper limit; Note that the limitation “for preventing a carried object from falling” is interpreted as an intended use. Here, when a robot (10) is controlled so that acceleration of the robot does not exceed the acceleration upper limit, it is obvious that the intended use (i.e., a carried object is prevented from falling) can be achieved). 
The motivation for claim 13 is applicable for claim 14.
Claim Rejections - 35 USC § 103

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Dal Mutto as in claim 1 above, and further in view of Baloch et al. (US 2017/0341235).

Regarding claim 15:
Watanabe in view of Dal Mutto teaches the limitations as in claim 1 above. Watanabe does not explicitly teach wherein the control information comprises information regarding an allowable range of motion for a movable unit.
Baloch teaches a system and method of operating a mobile including wherein control data comprises information regarding an allowable range of motion for a movable unit (control data including at least limitations of the movement of the robot to avoid collisions, see at least abstract, ¶0050). 

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the robotic control system and method as taught by Watanabe and Dal Mutto with the well-known technique of defining motion limits for a robot as taught by Baloch in order to avoid restricted areas, collisions, joint limits, singularities, or any other undesirable outcome.

Regarding claim 16:
The combination of Watanabe, Dal Mutto, and Baloch teaches the limitation as in claim 15 above. 
Watanabe further teaches wherein, when an external form of the robot apparatus changes, the control information is generated for a changed external form (para. [0078] --- when a hat was attached to the pet-type robot 1, an action control signal for making an utterance or performing an action of shaking the tail is generated). 

Claim Rejections - 35 USC § 103

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Dal Mutto as in claim 1, in view of Tauchi (US2017/0028917 A1; hereinafter, “Tauchi”).

Regarding claim 18: 
Watanabe in view of Dal Mutto teaches:
The robot control system according to claim 1.
Watanabe further teaches:
wherein the control information is generated … a plurality of images captured by the camera[s] (para. [0287] --- by acquiring images at regular intervals, performing state-change-detection processing).
Watanabe is silent about:
the control information is generated from a distance traveled by the robot apparatus according to the images captured by captured by the plurality of cameras. 
Tauchi teaches:
the control information is generated from a distance traveled by the robot apparatus according to the images captured by captured by the plurality of cameras (para [0028] --- a narrow interval place detecting unit 18 for detecting a place in which an interval between the vehicle and the object is not longer than a distance D (e.g., 50 cm); para. [0031] --- the control device 12 outputs a photographing instruction signal to the stereo camera 11 to make the stereo camera 11 photograph the front of the vehicle 1, and also acquires the photographed images (two photographed images simultaneously photographed by the cameras 11a, 11b).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe’s apparatus by enhancing Watanabe’s second pet-type robot to have multiple cameras, and Watanabe’s server to process the images captured by the multiple cameras, as taught by Tauchi, in order to detect the state change of the pet-type robot using three-dimensional information. 
The motivation is to detect a state change with high accuracy and high throughput without interference from the surrounding environment of the robot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ryan Rink/Primary Examiner, Art Unit 3664